DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I claims 1-13 and 16-20 and species (i) in the reply filed on 6 July 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected process of adhering parts, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statements (IDS) filed on 29 May 2020 and 6 July 2022 have been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-13 and 16-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claim 1, it is noted that a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation of the range of amount of component d) of 10.0 to 80.0 wt%, and the claim also recites the range of 20.0 to 80.0 wt% which are the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Appropriate action is required.  For the purpose of examination, the Examiner will interpret the claim as if it only recites the broader range. Claims 2-13 and 16-20 are rejected for depending from indefinite claim 1.  

Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. 
Regarding claim 7, the recites the broad recitation of 10.0 to 40.0 wt%, and the claim also recites 20.0 to 40.0wt% and 30.0 to 40.0 wt% which are the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Appropriate action is required.  For the purpose of examination, the Examiner will interpret the claim as if it only recites the broader range.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 9, 11, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dominguez et al., US 6,093,496 (“Dominguez”).
Regarding claims 1, 9, and 19, Dominguez discloses a polypropylene resin composition comprising a polypropylene resin, glass fibers, and the reaction product of a maleic anhydride modified polypropylene and a polyetheramine (abstract, col. 1 lines 40-62, col. 2 lines 40-44, col. 5 lines 20-26, col. 11 lines 25-32).  As an example polypropylene resin, Dominguez teaches using AMOCO 1016 which is a homopolypropylene (col. 4 lines 30-32).  The homopolypropylene resin, glass fibers, and the reaction product of a maleic anhydride modified polypropylene and a polyetheramine respectively read on claimed components a), c), and d).
The maleic anhydride modified polypropylene is present in amounts of up to 30 wt% and the polyetheramine is present in amounts of up to 12 wt% (col. 3 lines 58-63).  The glass fibers are present in amounts of up to 40 wt% (col. 11 lines 38-42).  Given that no additional components are required to be present in the resin composition, the Examiner calculates that the resin composition may comprise from 18 wt% to just less than 100 wt% of polypropylene. As such, the composition disclosed by Dominguez comprises a polypropylene homopolymer, glass fibers, and the reaction product of a maleic anhydride modified polypropylene and a polyetheramine in ranges of amounts which overlap or encompass, and therefore render obvious, the ranges of amounts of claimed components a), c), and d) (see MPEP 2144.05). The ranges of amounts of maleic anhydride modified polypropylene and polyetheramine also render obvious the claimed ranges of amounts of components d1) and d2) as well as the weight ratio of d2) to d1) recited in claims 1 and 19.
Regarding claim 2, Dominguez teaches that the polyetheramine may have the following molecular structure:

    PNG
    media_image1.png
    77
    418
    media_image1.png
    Greyscale


wherein m is about 36 to about 44 and n is about 1 to about 6 (col. 6 lines 15-26). As such, the reaction product of a maleic anhydride modified polypropylene and the above described polyetheramine is the same as claimed species (i).
Regarding claim 4, as is noted above, the maleic anhydride modified polypropylene is present in amounts of up to 30 wt% and the polyetheramine is present in amounts of up to 12 wt% which renders obvious the claimed ranges of d1) and d2).
Regarding claim 11, the polypropylene resin composition is disclosed as being suitable for producing automotive body parts (abstract).
Regarding claim 16, the maleic anhydride modified polypropylene taught by Dominguez reads on the claimed maleic anhydride modified polypropylene.
Regarding claim 17, the glass fibers are present in amounts of up to 40 wt% (col. 11 lines 38-42) which renders obvious the claimed range of amounts of glass fibers.
Regarding claim 20, Dominguez does not teach or suggest that an ethylene/α-olefin is required to be present in the composition.  As such, Dominguez reasonably teaches a composition wherein the amount of ethylene/α-olefin present in 0 wt%.

Claims 1-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dix et al., US 2018/0371210 (“Dix”) in view of Evans et al., US 6,031,048 (“Evans”). 
Regarding claims 1, 4, and 19, Dix discloses a polypropylene resin composition comprising (a) from 10 to 85 wt% of a polypropylene resin, (b) from 12.5 wt% to 53 wt% of glass fibers, and a polar modified polypropylene (PMP)[abstract, 0001, 0011-0015, 0019-0026, 0028-0033].  The polypropylene resin (a) may be, inter alia, a heterophasic propylene copolymer (HECO) having a comonomer content of 3 to 25 wt% [0053-0068].  The comonomer may be ethylene [0063]. The polypropylene resin (a) and glass fibers (b) read on the claimed propylene copolymer and glass fibers.  Dix teaches that the PMP is relied upon to achieve easier and more uniform dispersion of glass fibers in the composition and that the PMP is a maleated polypropylene [0080, 0086]. The composition is disclosed as being suitable for producing automotive body parts [0091].
Dix is silent regarding the composition comprising a reaction product of a functionalized polypropylene and a polyetheramine.
Evans discloses a polypropylene resin composition comprising a polypropylene resin, glass filler, and the product of a reaction between a maleated polypropylene and a polyetheramine (abstract, col. 1 line 56-col. 4 line 40).  The disclosed composition is suitable for producing automotive body parts (abstract). Evans teaches that the disclosed composition comprises from about 15 to about 30 wt% of maleated polypropylene and from about 2 to about 10 wt% of polyetheramine (col. 7 liens 19-22).
Evans further teaches that the product of a reaction between a maleated polypropylene and a polyetheramine serves to “wet” the glass in the composition thereby making the glass more combinable (i.e. more miscible) with the polypropylene resin (col. 6 lines 20-23). Evans also teaches that the blend of polypropylene with the product of a reaction between a maleated polypropylene and a polyetheramine shows improved paintability, improved impact resistance, and excellent mold flowability over blends of polypropylene and maleated polypropylene (col. 2 lines 38-42).
Dix and Evans are both directed towards polypropylene resin compositions which are suitable for producing automotive body panels wherein the compositions comprise a polypropylene resin, a glass filler, and a polypropylene-based resin which serves to aid in the dispersion of the glass filler.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the composition of Dix by incorporating from about 15 to about 30 wt% of a maleated polypropylene and from about 2 to about 10 wt% of a polyetheramine as taught by Evans instead of incorporating just a maleated polypropylene with the expectation of producing a composition having improved paintability, improved impact resistance, and excellent mold flowability. 
The product of the reaction between the maleated polypropylene and the polyetheramine in the composition of modified Dix would have read on claimed component d).  The range of amounts of the product of the reaction between the maleated polypropylene and the polyetheramine in the composition of modified Dix would have read on the range of amounts recited in claim 1.  The range of amounts of maleated polypropylene and polyetheramine initially added to the composition of modified Dix would have read on or rendered obvious the ranges of amounts of components d1) and d2) recited in claims 1, 4, and 19 as well as the weight ratio of d2) to d1) recited in claims 1 and 19.
Regarding claim 2, the maleated modified polypropylene (i.e. maleic anhydride functionalized polypropylene) taught by modified Dix reads on the claimed anhydride functionalized polypropylene.
Regarding claim 3, Evans teaches that the product of the reaction between a maleated polypropylene and a polyetheramine may have a molecular structure that is the same as that of claimed species (i) (col. 7 lines 1-18).
Regarding claims 5-7 and 9, Dix teaches that the polypropylene resin (a) may be, inter alia, a heterophasic propylene copolymer (HECO) comprising a polypropylene matrix phase and an elastomeric dispersed phase [0053-0062]. The polypropylene matrix phase and an elastomeric dispersed phase respectively read on the components a1) or a) and b1) or b) recited in claim 5. 
Dix teaches that the elastomeric dispersed phase of the HECO is present in amounts of from 10 to 50 wt% [0067] which renders obvious the range of amounts of component b1) recited in claim 6 and the range of amounts of b) recited in claims 7 and 9. Dix also teaches that the HECO has a melt flow rate (MFR) at 2.16kg/230 °C of from 1.0 to 50 g/10mins which renders obvious the MFR range recited in claim 6.
Regarding claims 8 and 10, Dix teaches that the glass fibers have a length before compounding in the range of from 1 to 10 mm [0072] which renders obvious the length range.
Regarding claims 11 and 12, Dix teaches using the disclosed composition to form automotive body panels and instrumental carriers [0091-0092]. 
Regarding claim 16, the maleated polypropylene component of the product of a reaction between a maleated polypropylene and a polyetheramine reads on the claimed component d1).
Regarding claims 17 and 18, Dix teaches that the composition comprises from 12.5 wt% to 53 wt% [0013] of a glass fibers which renders obvious the claimed range. 
Regarding claim 20, Dix does not teach or suggest that the composition is required to comprise any ethylene/α-olefin component.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dix in view of Evans as applied to claim 9 above, and further in view of Tranninger et al., US 2014/0357771 (“Tranninger”).
Regarding claim 13, as is described above, modified Dix teaches a composition which the limitations of claims 1 and 9.  Modified Dix is silent regarding the forming tailgate or door handles from the composition.
Tranninger discloses polypropylene resin composition wherein the composition comprises a HECO resin, a modified polyolefin resin, and a glass fibers wherein the composition is suitable for forming automotive body parts [abstract, 0001, 0006-0044, 0159, 0164-0166].  Tranninger teaches forming automotive products from the composition, including handles [0182, 0185].
Modified Dix and Tranninger are both directed towards the use of polypropylene resin compositions comprising a HECO resin, a modified polyolefin resin, and glass fibers to form automotive body parts.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized the composition of modified Dix to form automotive handles (including door handles) because as is taught by Tranninger, polypropylene resin compositions comprising a HECO resin, a modified polyolefin resin, and glass fibers were art recognized to be suitable to forming handles.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571) 270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782